Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Kari Bartingale on 02/07/2022. 

Amended as follows:

Claim 1  (Currently Amended): A method of communicating information, the method comprising:
	receiving, by an access point, first antenna pattern configuration information indicating at least two antenna elements of the access point to be used to transmit a first set of beacons;	transmitting, by the access point, the first set of beacons to a first sector, the first set of beacons configured to cause a first electronic display located in a first coverage area corresponding to the first sector and receiving the first set of beacons to display first display information; 
	transmitting, by the access point, a second set of beacons to a second sector, the second set of beacons configured to cause a second electronic display located in a second coverage area corresponding to the second sector and receiving the second set of beacons to display second display information, wherein the first and second set of beacons identify different products for sale in the first and second coverage areas respectively; and
	receiving, by the access point, beacon information indicating the first set of beacons to be transmitted into the first coverage area and a time period of transmission of the first set of beacons.


Claim 10 (Currently Amended):	A system for communicating information, the system comprising:
	hardware processing circuitry;
	one or more memories storing instructions that when executed configure the hardware processing circuitry to operations comprising:
	receiving, by an access point, first antenna pattern configuration information indicating at least two antenna elements of the access point to be used to transmit a first set of beacons;
	transmitting, by the access point, the first set of beacons to a first sector, the first set of beacons configured to cause a first electronic display located in a first coverage area corresponding to the first sector and receiving the first set of beacons to display first display information; 
	transmitting, by the access point, a second set of beacons to a second sector , the second set of beacons configured to cause a second electronic display located in a second coverage area corresponding to the second sector and receiving the second set of beacons to display second display information, wherein the first and second set of beacons identify different products for sale in the first and second coverage areas respectively; and
	receiving, by the access point, beacon information indicating the first set of beacons to be transmitted into the first coverage area and a time period of transmission of the first set of beacons.

Claim 19 (Currently Amended):	A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations for communicating information, the operations comprising:	receiving, by an access point, first antenna pattern configuration information indicating at least two antenna elements of the access point to be used to transmit a first set of beacons;
	transmitting, by the access point, the first set of beacons to a first sector, the first set of beacons configured to cause a first electronic display located in a first coverage area corresponding to the first sector and receiving the first set of beacons to display first display information; 
; and
	receiving, by the access point, beacon information indicating the first set of beacons to be transmitted into first the coverage area and a time period of transmission of the first set of beacons.

Claim 22 (Canceled). 

Reason for Allowance 

3.	Claims 1-21 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD K TALUKDER/            Primary Examiner, Art Unit 2648